Ryland, Judge,
delivered the opinion of the court.
By the contract, as proved in this case, and set forth in the above statement, the defendant was to give to the plaintiff forty dollars, part of the price at which the horse was purchased, in a debt on one Carey. This required the defendant to do what was necessary to transfer such interest in the debt on Carey as to enable the plaintiff to claim the debt. The defendant not having done so, he is liable to the plaintiff, and must pay.
In the opinion of this court, it is competent for the defendant to show that the horse was of less value than the price agreed upon originally : the price might have been increased, on account of the risk to be run in the collection of the Carey debt. The judgment of the court below is therefore reversed, and this cause is remanded for further proceedings, in accordance with the views of the court in this opinion;
the other judges concurring.